Citation Nr: 0209764	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  96-06 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a herniated lumbar 
disc.  

2.  Entitlement to service connection for a gastrointestinal 
disability.  

3.  Entitlement to service connection for hemorrhoids.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

Claims for service connection for a herniated lumbar disc 
were denied by the Board in August 1965, February 1967, and 
May 1981.  In a decision in September 1992, the Board again 
denied service connection for a herniated lumbar disc and 
service connection for a chronic gastrointestinal disability.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") affirmed the September 
1992 Board decision in September 1993.  In addition, the 
Board denied service connection for a rectal condition in the 
decision in August 1965 and February 1967.

In 1994, the veteran attempted to reopen his claims for 
service connection for the previously denied conditions.  In 
rating actions beginning in July 1995, the regional office 
determined that new and material evidence had been submitted 
to reopen the claims for service connection for a herniated 
lumbar disc and a chronic gastrointestinal disability.  The 
regional office then denied these claims on a de novo basis.  
The regional office also determined that service connection 
for hemorrhoids was not warranted upon a de novo review of 
the record.  

In February 1998, the Board denied the veteran's claims of 
entitlement to service connection for a herniated lumbar 
disc, a gastrointestinal disorder and hemorrhoids.  The 
veteran appealed that determination to the Court, and in a 
July 1999 single-judge decision, the Court affirmed the Board 
decision.  The veteran appealed to the United States Court of 
Appeals for the Federal Circuit (CAFC) and in February 2001, 
pursuant to an unopposed motion to remand filed by the 
Secretary of Veterans Affairs, the CAFC remanded the appeal 
to the Court for proceedings consistent with newly enacted 
Veterans Claims Assistance Act (VCAA).  In March 2001, the 
Court vacated the Board decision, and remanded the claim to 
the Board for adjudication.  

In May 2002, the Board informed the veteran that the Member 
of the Board who conducted a hearing for the veteran in 1997 
was no longer employed by the Board.  The veteran was offered 
the opportunity for another hearing should he so desire.  
That same month, the veteran informed the Board that he did 
not desire an additional hearing.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for herniated lumbar 
disc and a gastrointestinal disorder, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [to be 
codified at 38 C.F.R. § 19.9(a)(2)].  When such development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3.105 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 20.903.]  After giving such notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing those issues.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Service medical records are negative for any complaints, 
findings, or diagnoses of hemorrhoids.  

3.  Hemorrhoids were first manifested many years after 
service and current medical records fail to establish any 
etiological relationship between the disability and any 
complaints or disabilities present in service.  


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by service. 38 
U.S.C.A. §§  1110, 5102, 5103, 5103A, 5107 (West Supp. 2001) 
(VCAA); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim, and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board notes that the 
veteran has been informed by way of his statement of the case 
and several supplemental statements of the case of the 
evidence necessary to support his claim.  In addition he has 
been afforded several hearings in conjunction with this claim 
wherein he has been informed of the requirements for 
supporting his claim. The  Board finds that the veteran has 
received ample notice regarding the evidence necessary to 
support his claim.  The appellant and his accredited 
representative have been accorded the opportunity to present 
evidence and argument in support of the claim.  

As to the duty to assist, the Board notes that the veteran 
has argued that all of his service medical records are not in 
the file.  Various attempts by VA and by the veteran over the 
years to obtain further service medical records, including 
sick call logs or other medical records from the U.S.S. 
Rehobeth and the U.S.S. Wasp, from the Department of the Navy 
and the National Personnel Records Center have been made and 
no additional records have been located.  In addition, it is 
noted that a current VA examination has not been performed.  
While the VA has a duty to assist, the Board finds that 
development to have the veteran examined as to this issue 
prior to a determination is not necessary and would provide 
no benefit to the veteran.  Additional development would 
serve no useful purpose, because even if a current hemorrhoid 
disability is diagnosed, there is no showing of any treatment 
for hemorrhoids in service.  Thus there is no possibility 
that a current disability could be linked to any incidence of 
service.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran)]; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
[remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided].  

Thus, in light of the above, the Board concludes that the RO 
made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

The service medical records are negative for any complaints, 
findings, or diagnoses indicative of hemorrhoids.  On service 
discharge in October 1945, it was indicated that the veteran 
had no hemorrhoids.  

On a claim for service connection or pension signed by the 
veteran in October 1963, the veteran claimed service 
connection for a rectal condition.

A statement was received from S. W. H., M.D., dated in April 
1965 indicating that it was possible that he had treated the 
veteran aboard the U.S.S. Rehobeth in 1944 as the veteran had 
indicated, but that his memory was not sufficiently acute to 
recall the circumstances surrounding the accident, nor the 
diagnosis or treatment administered.  Another statement from 
Dr. H. dated in November 1965 indicates that he had suffered 
almost complete loss of memory for events occurring before 
1958 due to an illness suffered in 1958.  Dr. H. stated that 
he had no recollection of treating the veteran.  Dr. H. 
provided another statement in June 1966 indicating that he 
was the medical officer aboard the U.S.S. Rehobeth, and that 
while he had no recollection of the events claimed, he 
believed the veteran was stating the truth that his health 
record was not complete or that some part had been lost.  

A statement was received from P. H. H., M.D., dated in April 
1969, indicating that he had treated the veteran for various 
disabilities unrelated to the veteran's claims between 1953 
and 1968.  He stated that he had treated the veteran in 
January 1960 for a small hemorrhoid.  He reported that a 
complete physical examination in April 1960 was essentially 
normal aside from a small internal hemorrhoid.  It was also 
reported that in 1968, the veteran had a hemorrhoidectomy at 
a VA hospital.

At a hearing at the regional office in September 1990, the 
veteran again stated he had had surgery for removal of 
hemorrhoids while in service.  The veteran stated that the 
physician did not call them hemorrhoids, but varicose veins 
in three places, including his leg, rectum, and "private 
parts." 

A statement was received from the veteran's wife dated in 
November 1990 indicating that the veteran had bleeding when 
he had a bowel movement in the 1950's and 1960's, and that 
finally surgery was performed in 1967 and 1968 to relieve 
this problem.

Copies of VA medical records for 1963 through 1988 show 
treatment for various complaints during this period of time. 
In 1994, an attempt to obtain any available VA medical 
records for the veteran's alleged medical treatment at a VA 
medical center in 1945 was unsuccessful.  A search of all 
available records, including records sent to storage, was 
negative.

The veteran testified at a hearing at the regional office in 
August 1995 providing similar information as he had provided 
on previous statements and at previous hearings. He indicated 
that he had surgery in service for hemorrhoids, which were 
somewhat similar to his varicose veins. At a hearing before 
the Board sitting at St. Paul, Minnesota, in July 1997, the 
veteran again provided a similar history of his various 
disabilities as he had provided previously. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic." Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

The service medical records are negative for any complaints, 
findings, or diagnoses indicative of hemorrhoids.  On 
examination for discharge from service in September 1945, it 
was specifically noted that the veteran did not have 
hemorrhoids.  Hemorrhoids are not clinically indicated until 
1960, several years after discharge from service, and there 
is no medical evidence to establish that such disability was 
present in service or that there was a nexus between the 
hemorrhoids shown several years after discharge from service 
and any incident or disability treated in service.  Thus, the 
evidence does not establish that the veteran is entitled to 
service connection for hemorrhoids.



ORDER

Entitlement to service connection for hemorrhoids is denied.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

